Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on application  architecture for enabling Edge Applications; (Release 17),” published 9/2019 (TR23.758) in view of US 2019/0220210 (Bernat).
With regard to claim 1, TR23.758 discloses a method for wireless communication at a user equipment (UE), comprising: 
transmitting, via a wireless communications network to an edge server of an edge data network, a request for edge information, the request including at least a first indication of a first geographical area in which the UE is currently located (TR23.758: Page 22, Last paragraph and Page 23, Table 7.2.1.2-1 and 7.2.1.2-2.  UE sends initial provisioning request to the Edge Data Network Configuration server.  This request can include a client profile, where the client profile can include an Application Client Service Area.  As a note, TR23.758 does actually disclose “and a second indication of a second geographical area in which the UE is expected to be located in the future,” as there is no requirement that the first and second indication are different (or that the set, as presented below, includes a plurality).  However, in 
receiving, from the edge server, a response that provides a set of edge data network configurations and, for each edge data network configuration, an associated geographical area of operation for the edge data network configuration (TR23.758: Page 23, 2.).
While TR23.758 does disclose the request includes a second indication of a second geographical area in which the UE is expected to be located in the future, with the first and second indication being the same, TR23.758 does not disclose, but Bernat teaches that the first and second indications are different (Bernat: Paragraph [0026].  The client can predict its location in the future to perform operations to prepare the future location for the client (in the specific case of Bernat, this would be for data deduplication).  When combined with the request of TR23.758, this would have the client provide such information in the same manner as the first indication.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the first and second indication being different, with the second indication being a future different location of the client to enable the client to prepare for the future location, such as prefetching the configuration information and notifying the future edge server of the client’s predication, thus ensuring a more seamless transition to the most optimal edge servers for the client as the client moves (as the connection would be ready to be made with the new edge server at the appropriate time.).

With regard to claim 2, TR23.758 fails to teach (under the interpretation above), but Official Notice is taken that it would have been well-known in the art at the time of filing to have the first indication of the first geographical area and the second indication of the second geographical area are both included in a same request message (first, it is noted that TR23.758 does actually teach this limitation as claimed, as first and second do not need to be different.  Nonetheless, it is submitted that it 

With regard to claim 3, the instant claim is within the scope of claim 2, and is rejected for similar reasons (as addressed above, first and second does not denote separate items.  Further, it should be noted that the difference between providing a single message with both items and multiple messages with different items would have been an obvious difference, as these would be two alternatives with a finite set of solutions (providing a same or different messages), where the choice between one or the other amounts to little more than a design choice based on the specific goals of the developer/admin.).

With regard to claim 4, TR23.758 in view of Bernat teaches the set of edge data network configurations includes connection information for a plurality of edge configuration servers including one or more of a first edge configuration server associated with the first geographic area, or a second edge configuration servers associated with the second geographic area (TR23.758: Pages 22-23 and Bernat: paragraph [0026]).

With regard to claim 5, TR23.758 in view of Bernat teaches communicating with the first edge configuration server in the first geographical area; determining that the UE has moved to the second geographical area; and communicating, responsive to the determining, with the second edge configuration server (Bernat: Paragraph [0026].  As addressed in claim 1, above, the combination 

With regard to claims 6-7, the instant claims are similar to claims 4-5, and are rejected for similar reasons.  Further, it is noted that TR23.758 also provides application server discover (TR23.758: Pages 20-21), where the discovery request can include location availability, where such method would also be substantially within the scope of claim 1.

With regard to claim 8, TR23.758 teaches the expected future location of the UE is based at least in part on one or more of a geographic point, a polygon associated with the UE location, a configured route of the UE, a signaling map of the UE, a waypoint set of the UE, or any combinations thereof (TR23.758: Pages 20-23.  The location is used for the discovery process, which would at least be some combination of geographic point and polygon (polygon is interpreted as presenting an area).).

With regard to claim 9, the instant claim is similar to claim 1 (as addressed with the first and second being different), and is rejected for similar reasons.  It is noted that if claim 1 were corrected to require a difference between the first and second, claim 9 would be rejected under 35 USC 112d as failing to further limit claim 1.

With regard to claim 10, the instant claim is similar to claim 8, and is rejected for similar reasons (where an area would be at least some combination of a geographic point and a polygon).

With regard to claim 11, TR23.758 teaches that the edge server is part of the wireless communication network (TR23.758: Page 9.  The edge service provider can be part of the mobile network operator (mobile network is considered to be wireless.).

With regard to claim 12, TR23.758 teaches that the request is generated at an edge enabler client at the UE and transmitted to an edge configuration server via an EDGE-4 interface provided by the wireless 4 communications network; and the response is received at the edge enabler client from the edge configuration server via the EDGE-4 interface (TR23.758: Page 19, 6.4.5).

With regard to claim 13, TR23.758 teaches that the request is generated at an edge enabler client at the UE and transmitted to an edge enabler server via an EDGE-1 interface provided by the wireless communications network; and the response is received at the edge enabler client from the edge enabler server via the EDGE-1 interface (TR23.758: Page 19, 6.4.2).

With regard to claims 14-56, the instant claims are similar to claims 1-13, and are thus rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444